UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4452


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN MIZWA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cr-00348-RDB-1)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Joanna Silver, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellant. Robert K. Hur, United States Attorney, Brandon K.
Moore, Assistant United States Attorney, P. Michael Cunningham, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Mizwa appeals the 12-month sentence imposed after a jury convicted him of

one count of assault on a federal officer, in violation of 18 U.S.C. § 111(a) (2012).

Mizwa’s sole challenge on appeal is that the district court did not expressly consider his

arguments for a sentence below his Sentencing Guidelines range, thereby rendering his

sentence procedurally unreasonable. We affirm.

       We review Mizwa’s sentence for reasonableness, applying an abuse of discretion

standard. See Gall v. United States, 552 U.S. 38, 46 (2007). This review requires

consideration of both the procedural and substantive reasonableness of the sentence. See

id. at 51. Thus, we must first assess whether the district court properly calculated the

advisory Guidelines range, considered the factors set forth in 18 U.S.C. § 3553(a) (2012),

analyzed any arguments presented by the parties, and sufficiently explained the selected

sentence. See id. at 49-51; United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).

       “[W]e have held that for every sentence—whether above, below, or within the

Guidelines range—a sentencing court must place on the record an individualized

assessment based on the particular facts of the case before it.” Lynn, 592 F.3d at 576

(internal quotation marks omitted); see also United States v. Montes-Pineda, 445 F.3d
375, 380 (4th Cir. 2006) (“District courts are obligated to explain their sentences, whether

those sentences are within or beyond the Guidelines range, although they should

especially explain sentences outside this range.” (internal quotation marks omitted)).

This individualized assessment requires that district courts consider the defendant’s

nonfrivolous arguments for a downward departure, impose an individualized sentence

                                             2
based on the characteristics of the defendant and the facts of the case, and explain the

sentence chosen. See Gall, 552 U.S. at 50. Therefore, a perfunctory recitation of the

defendant’s arguments or the § 3553(a) factors “without application to the defendant

being sentenced does not demonstrate reasoned decisionmaking or provide an adequate

basis for appellate review.” United States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009).

However, a sentencing court’s explanation will be sufficient if it, “although somewhat

brief[ly], outline[s] the defendant’s particular history and characteristics not merely in

passing or after the fact, but as part of its analysis of the statutory factors and in response

to defense counsel’s arguments for a downward departure.” Lynn, 592 F.3d at 584

(internal quotation marks omitted).

       We have reviewed the record and have considered Mizwa’s arguments and

conclude that the district court expressly and adequately explained its reasons for

rejecting   Mizwa’s    nonfrivolous     arguments    for   a   below-Guidelines      sentence.

Accordingly, we affirm the district court’s amended criminal judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3